Citation Nr: 0409108	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-01 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the retroactive removal of dependents from the 
veteran's compensation award was proper.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April to November 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 determination by the Regional 
Office (RO) to amend the veteran's compensation award by 
retroactively terminating awards for the veteran's wife and 
dependent children, effective October 1, 1994.  By award 
action in July 2002, the benefits were restored for one of 
the veteran's children.  This case was previously before the 
Board in March 2003, at which time it was remanded for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

By letter dated in December 1992, the RO advised the veteran 
that, based on the evidence that had been submitted, 
including his marriage certificate and birth certificates for 
two of his children, his VA compensation benefits had been 
amended to include these dependents, effective January 1992.  
The veteran submitted a Status of Dependents Questionnaire in 
January 2001.  He did not fill in the space provided on the 
form to indicate whether he was married, and he reported that 
he had three children.  An award action in October 1993 
reflects the fact that the veteran was paid for four 
dependents, (a spouse and three children), effective 
September 1993.  The RO subsequently determined that the 
veteran had been divorced in September 1994.  In March 2001, 
the veteran related that, although he was given full custody 
of his children, his former spouse had taken them and they 
"haven't been seen since."  

Based on this information, in May 2001, the RO removed the 
veteran's wife and two of his children from his compensation 
award, effective October 1, 1994.  An award action in July 
2002 restored one of his children as a dependent, from 
October 1, 1994, through July 14, 2002, the date of her 18th 
birthday.  The Board notes that no action was taken with 
respect to the veteran's oldest daughter since she was over 
18 and had already been removed from the veteran's 
compensation award at the time this action was taken.

As noted above, this case was remanded by the Board in March 
2003 to comply with the VCAA.  The RO furnished the veteran a 
letter in May 2003 which attempted to provide the requisite 
information; however, it was not adequate.  The Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).

On November 9, 2000, the VCAA became law.  This law redefined 
the obligations of the VA with respect to the duty to assist 
and included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  The only letter sent to 
the veteran addressing the VCAA was in May 2003, but it does 
not comply with the requirements under the law.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The RO should specifically advise the 
veteran of what information he would need 
to submit to establish additional 
dependents, including his son who was 
born in December 1987, and his wife from 
whom the record shows he was divorced in 
September 1994, on his compensation 
award.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


